Citation Nr: 1444937	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for left knee disorder.

3.  Entitlement to service connection for right knee disorder.

4.  Entitlement to service connection for low back disorder.

5.  Entitlement to service connection for left shoulder disorder.

6.  Entitlement to service connection for right shoulder disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1966 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for disorders of the knees, back, and shoulder as well as the Veteran's claim to reopen a previously denied claim of service connection for a kidney disorder.  The Veteran appealed the denials in this decision, and the matter is now before the Board.
 
Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.

The Veteran is seeking to reopen a previously denied claim of service connection for a kidney disorder.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

Notwithstanding the presence or lack of "new and material" evidence, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2013).  In a decision of July 1971, the RO denied entitlement to service connection for prostatitis and residuals of a kidney infection.  The Veteran did not appeal from the denial, and the decision became final.  Since the time of the July 1971 denial, additional service department records documenting an in-service panendocystoscopy and prostatitis have been associated with the claims file.  As these service records existed but and had not been associated with the claims file at the time of the prior final adjudication, the Board will treat this matter as a reconsideration of the original claim, and not as one for reopening.  As such, the claim has been styled as set forth above.

The issue of entitlement to service connection for a kidney disorder and a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A disorder of either knee did not become chronic in service, has not been continuous since separation from service, and is not related to service.

2.  The Veteran does not have a current right shoulder disability.

3.  A low back disorder did not become chronic in service, has not been continuous since separation from service, and is not related to service.


CONCLUSIONS OF LAW

1.  A disorder or either knee was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  A low back disorder was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

To the extent that the Veteran is claiming entitlement to service connection for arthritis, the Board notes that arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.


Service Connection for Disorders of the Knees
	
The Veteran has stated, including before a Decision Review Officer in November 2009, that he experienced "knee problems" during active service in Ethiopia.  He has indicated that he was taking pain medication to treat unrelated shoulder symptoms, and although the medication helped to diminish knee pain, he also applied ice to his knees as additional treatment.

Service treatment records do not reflect any treatment or complaints referable to either knee, and on separation examination in May 1969 he affirmatively denied any past or current arthritis or rheumatism; bone, joint or other deformity; lameness; and "trick" or locked knees.  Further, a physical examination revealed that his lower extremities were normal.  While there was a finding of "cramps in legs due to excessive exercise," no treatment has been sought.  Based on the foregoing, the Board finds that there was no in-service event, disease, or injury referable to the knees.  

Following separation from service in May 1969, the Veteran reported a six month history of pain in the left knee with grinding, popping, and snapping, but no history of injury in May 2008.  Imaging revealed narrowing of the medial hemijoint of the left knee, with "much more space medially" in the right knee.  The evaluating private healthcare provider diagnosed osteoarthritis of the left knee, which he described as "significant."  In August 2008 he underwent a total left knee arthroplasty.

The Veteran is competent to report that he experienced knee symptoms, to the extent that such symptoms are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), and he is similarly competent to report the use of ice in treating the knees during service.  However, his assessment that a current knee disorder is related to service - to include in-service symptoms - is not competent as such a conclusion is well beyond the limits of lay observation.

Based on the foregoing, the Board finds that the Veteran had in-service symptoms referable to the knees, but that at separation his knees were normal.  Thus, the Board is left with competent evidence of some in-service symptoms, but no symptoms or disorders of the knees at separation, and no competent opinion linking any current knee disorders to service.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Shoulder Disorder

The Veteran has testified that during service his duties included loading aircraft which entailed carrying and moving bags weighing between 100 and 150 pounds.  After six months of this work he began noticing shoulder symptoms, and once every two to three weeks severe pain was accompanied by the need to "pop[] [the shoulder] back in."  Along with his testimony, the Veteran has submitted a photograph which he indicates shows himself in uniform with his right arm in a soft sling.

Service treatment records are silent for complaints or treatment referable to the right shoulder.  On separation examination in May 1969 the Veteran endorsed "painful or 'trick' shoulder or elbow," but an accompanying physician's statement indicated that the endorsement was with regard to a "trick left shoulder, Nov 1968, treated with sling."  On physical examination, the upper extremities were normal.

Following separation in May 1969, post-service treatment records fail to show any complaints or treatment related to the right shoulder.  In May 2008, the Veteran complained of left shoulder pain and numbness in the left arm, but did not endorse any right shoulder symptoms.  The Board finds this silence with regard to the right shoulder, when otherwise affirmatively endorsing left shoulder pain, tends to show that he did not have a right shoulder condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)).

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board finds that the Veteran does not have a current right shoulder disability for which service connection may be established, nor has he had one at any time during the pendency of the appeal.  While he has endorsed pain in the shoulder, without underlying pathology, service connection cannot be awarded.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
	
Entitlement to Service Connection for a Low Back Disorder

The Veteran contends that a current low back disorder, manifest by pain during service, is related to service and his duties loading aircraft and moving 100 to 150 pound bags.  Service treatment records are silent for any complaints or treatment referable to the low back and on separation examination in May 1969 the Veteran affirmatively denied any current or past history of recurrent back pain.  Examination further revealed that the spine was normal.

Following separation from service, the Veteran underwent magnetic resonance imaging of the spine in June 1996 when he endorsed low back pain.  Imaging revealed osteoarthritis and degenerative disc disease the in lumbar spine, and in July 1996 the Veteran had a partial discectomy at the L4-5 level to treat a herniated L4-5 disc.

To the extent that pain is capable of lay observation, the Veteran's complaints of back pain are competent.  Layno, 6 Vet. App. 465.  However, the Veteran is not competent to diagnose in-service disorder or to link post-service arthritic changes or disc disease to service.  Thus, the Board is left with the Veteran's current lay statements regarding in-service low back pain, evidence at service separation of a normal spine, and post-service evidence of lumbar pathology in 1996.  There is no competent evidence of record, however, linking any post-service disorder with service - to including moving heavy bags.

Accordingly, the Board finds that the Veteran did not have any disease, event, or injury of the lumbar spine during service, and does not currently have a disability of the low back related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
	
Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A notice letter was sent to the Veteran in March 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment of the knees, right shoulder, or low back, and on separation examination the upper extremities, lower extremities and spine were normal.  Consequently, although the Veteran has reported in-service onset and injury, the Board has found that symptoms of the claimed disorders did not manifest during service or for many years thereafter and VA examination as to the etiology of such disorders is not warranted, even under the low threshold of McLendon.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a right shoulder disorder is denied.



REMAND

Service Connection for a Kidney Disorder

The Veteran contends that he contracted a bladder infection during service, and that he has current residuals related to the infection.  During his November 2009 hearing before a Decision Review Officer, the Veteran testified that following his return from Ethiopia, he was diagnosed at a VA facility as having "received parasites, probably out of one of the rivers [he] had swam in over in Ethiopia."  The Veteran has subsequently experienced kidney stones, and he believes that kidney stones may be a residual consequence of parasite infection.

A review of service treatment records reflects treatment of the bladder and prostate, and the Board finds that an examination of the Veteran is needed in order to determine if he has a current bladder or prostate disorder and, if so, whether such disorder is related to service.

Service Connection for Left Shoulder Disorder

The Veteran has testified that he hurt his left shoulder, in part, carrying and moving bags weighing between 100 and 150 pounds and, in part, as a result of a bullet wound.  Specifically, during his November 2009 hearing before a Decision Review Officer, the Veteran reported that on his 21st birthday, he was shot with a small caliber weapon by the proprietor of an establishment he was attending in Asmara, Ethiopia.  He testified that "some of [his] friends that were there were medics and they took [him] to the clinic on post" where they removed the bullet and "patched [him] up."  While he did not experience immediate symptoms other than soreness, the shoulder subsequently began to deteriorate.  Service treatment records do not include treatment or complaints referable to the left shoulder, however, at separation the Veteran complained of a "trick" left shoulder which had been treated with the use of a sling.  Additionally, examination revealed the presence of a traumatic scar of the left shoulder.

Given the Veteran's endorsements of current and in-service symptoms as well as evidence of left shoulder scaring at separation, the Board finds that a VA examination must be conducted in order to help determine whether any of the Veteran's current left shoulder disorders are related to service.

Accordingly, these matters are REMANDED for the following action:

1.  Schedule the Veteran for examinations of the kidneys and prostate as well as the left shoulder.  Examiners should be provided the claims file for review and should address the following:

a.  Identify all current disorders of the genitourinary system.  For each disorder identified state whether it is at least as likely as not related to in-service diagnoses and treatment of the bladder or prostate to include prostatitis.

b.  Identify all current diagnoses of the left shoulder.  For each diagnosis identified, state whether it is at least as likely as not related to service, to include a traumatic left shoulder scar or "trick" left shoulder noted on separation examination in May 1969.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it. 

2.  After completing all indicated development, readjudicate the claim for service connection for kidney and left shoulder disorders in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


